Case 9:18-cv-81452-KAM Document 55 Entered on FLSD Docket 07/01/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-81452-CIV-MARRA/MATTHEWMAN

                                                                            KJZ
  SONNY AUSTIN RAMDEO,

                 Movant,                                           Jul 1, 2020
  v.
                                                                               West Palm Beach

  UNITED STATES OF AMERICA,

              Respondent.
  ____________________________________/

            ORDER DENYING MOVANT’S MOTION TO TAKE JUDICIAL NOTICE
                        OF RELATED PROCEEDING [DE 51]

         THIS CAUSE comes before the Court upon Movant, Sonny Austin Ramdeo’s

  (“Movant”) Motion to Take Judicial Notice of Related Proceeding (“Motion”) [DE 51]. This

  matter was referred to the undersigned [DEs 2, 32]. The Government has filed a response [DE

  53], and Movant has filed a reply [DE 54].

         In his Motion, Movant requests that the Court take judicial notice of certain submissions

  in an ongoing Freedom of Information Act (“FOIA”) case pending in the District of Columbia in

  which Movant has sought emails between the Government and one of Movant’s former

  attorneys. [DE 51, p. 1]. According to Movant, the FOIA case is relevant to the arguments he

  made in his § 2255 Petition. Id. Movant also seeks for the Court to provide him with emails

  withheld by the Government in the FOIA case “for the period of September 16, 2013 through the

  plea withdrawal hearing” as they “are very relevant to these proceedings and should be disclosed

  to the Court and defendant.” Id. at p. 2.

                                                 1
Case 9:18-cv-81452-KAM Document 55 Entered on FLSD Docket 07/01/2020 Page 2 of 4



         In response, the Government points out that, on March 19, 2020, in the FOIA case

  pending in the United States District Court for the District of Columbia, the Court there entered a

  Memorandum Opinion and Order at Case No. 17-859-cv (ABJ) at DE 52. [DE 53, p. 2]. The

  Government cites to Federal Rule of Evidence 201(b) and argues that Movant is improperly

  asking the Court to take judicial notice of “disputed facts or facts resolved against him.” Id. at p.

  3. According to the Government, the court in the FOIA action determined that the e-mails and

  text messages Movant sought do not exist and entered summary judgment as to that matter. Id. at

  pp. 3-4. Attached to the Government’s response is the Memorandum Opinion and Order at issue

  [DE 53-1].

         In reply, Movant contends that

         It is not subject to reasonable dispute based on this Court’s own records the
         existence of the emails in question. What is subject to reasonable dispute is the
         basis and whether its withholding constitutes a Brady violation—impeachment
         evidence not obtained for the March 5, 2014 preparation which would support the
         claims of being sentenced of false information and conflict of interest.

  [DE 54, p. 2]. According to Movant, the Declaration of AUSA Ellen Cohen submitted in the

  FOIA case contradicts witness testimony that AUSA Cohen “vouched for” in the underlying

  criminal case against Movant. Id. at p. 4.

         Federal Rule of Evidence 201 discusses when a court should take judicial notice of

  adjudicative facts. The Rule states that courts may “judicially notice a fact that is not subject to

  reasonable dispute because it: (1) is generally known within the trial court’s territorial

  jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

  reasonably be questioned.” Fed.R.Evid. 201(b). Courts can take judicial notice of their own

  records as well as records filed in another court. Mehmood v. Guerra S.D.D.O., No. 18-22122-

  CIV, 2018 WL 9812061, at *1 (S.D. Fla. June 27, 2018), report and recommendation adopted
                                                   2
Case 9:18-cv-81452-KAM Document 55 Entered on FLSD Docket 07/01/2020 Page 3 of 4



  sub nom. Mehmood v. Guerra, No. 18-22122-CIV, 2018 WL 9812058 (S.D. Fla. Sept. 17,

  2018), aff'd, 783 F. App'x 938 (11th Cir. 2019); United States v. Glover, 179 F.3d 1300, 1302 n.5

  (11th Cir. 1999) (“A court may take judicial notice of its own records and the records of inferior

  courts.”).

          However, the “taking of judicial notice of facts is a highly limited process that bypasses

  the safeguards which are involved with the usual process of proving facts by competent evidence

  in district court.” Pyure Brands, LLC v. Nascent Health Sci. LLC, No. 1:18-CV-23357-UU, 2019

  WL 7945226, at *2 (S.D. Fla. Mar. 4, 2019) (quoting Lodge v. Kondaur Capital Corp., 750 F.3d

  1263, 1273 (11th Cir. 2014) (internal quotation marks omitted)). Thus, “in order for a fact to be

  judicially noticed, indisputability is a prerequisite.” Id. (quoting Roberts v. Gordy, No. 13-24700-

  CIV, 2015 WL 11202323, at *3 (S.D. Fla. Feb. 6, 2015) (internal quotation marks omitted).

          The Court has carefully considered Movant’s Motion, the Government’s response,

  Movant’s reply, the Memorandum Opinion and Order in case No. 17-859 (ABJ) out of the

  United States District Court for the District of Columbia [DE 53-1], and the entire file in this

  case. To the extent that partial summary judgment was entered in favor of the Government, who

  is the defendant in the FOIA case, none of the related court’s findings and none of the related

  filings in that case are relevant to Movant’s argument in his Second Amended Petition for a Writ

  of Habeas Corpus under 28 U.S.C. § 2255. In other words, to the extent that partial summary

  judgment was entered in favor of the Government in the FOIA case, the related facts and

  findings simply hurt, or are irrelevant to, Movant’s position in this case. To the extent that the

  defendant’s motion for summary judgment in the FOIA case was partially denied without

  prejudice, the facts related to the partial denial are clearly still in dispute and cannot be properly

  judicially noticed by this Court.
                                                    3
Case 9:18-cv-81452-KAM Document 55 Entered on FLSD Docket 07/01/2020 Page 4 of 4




          Based on the foregoing, it is hereby ORDERED as follows:

          1. Movant’s Motion to Take Judicial Notice of Related Proceeding [DE 51] is

              DENIED.

          2. The Motion is also DENIED to the extent that Movant requests production of certain

              emails and text messages. First, according to the Court in the FOIA action, the emails

              and text messages could not be found after a reasonably adequate search. Second, that

              issue is not properly before the Court in this case. This Court will not intrude upon

              the authority and jurisdiction of the Court handling the FOIA proceeding. Third,

              Movant’s request is frivolous and meritless.

          3. The Clerk of Court is DIRECTED to mail a copy of this Order to Sonny Austin

              Ramdeo, PID #80568-053, Low Security Correctional Institution – Allenwood, P.O.

              Box 1000, White Deer, PA 17887.

          DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 1st day of July, 2020.




                                                              WILLIAM MATTHEWMAN
                                                              United States Magistrate Judge




                                                  4
